Citation Nr: 0839492	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
cervical spine degenerative disc disease with left shoulder 
radiculopathy, currently rated as 10 percent disabling.

2.  Entitlement to an initial increased evaluation for left 
knee ACL injury, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had approximately 20 years of active duty service 
ending with his retirement in October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the RO was held in November 2006.  
The Board previously remanded this case for further 
development in July 2007. 


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine 
degenerative disc disease with left shoulder radiculopathy is 
manifested by pain, but without objective findings of a 
combined range of motion limited to 170 degrees or less, 
forward flexion limited to 30 degrees or less; ankylosis; 
muscle spasm; abnormal spinal contour; or incapacitating 
episodes of at least two weeks over the past 12 months.  

2.  The veteran's service-connected left knee ACL injury is 
manifested by pain, but without evidence of arthritis, 
limitation of flexion to 30 degrees or less or extension to 
15 degrees or more; moderate recurrent subluxation or 
instability; or frequent episodes of "locking" and effusion 
into the joint.  
    
3.  The veteran's service-connected hypertension requires 
continuous medication for control; but systolic pressure has 
been predominantly less than 160, and historically and 
through the present, diastolic pressure has been 
predominantly less than 100.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected cervical spine degenerative disc disease with left 
shoulder radiculopathy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
§ 4.71a, Diagnostic Codes 5235-5243 (2008).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected left knee ACL injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5257 (2008).
  
3.  The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104, 
Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issues in this case 
(entitlement to assignment of a higher initial rating) are 
downstream issues from that of service connection (for which 
a VCAA letter was duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

Nevertheless, the record shows that in March 2006, August 
2007 and January 2008 VCAA letters, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issues of 
higher initial ratings, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the Board recognizes 
that the VCAA notices were provided after the initial 
decision.  However, the deficiency in the timing of these 
notices was remedied by readjudication of the issues on 
appeal in the statement of the case and subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the August 2007 
and January 2008 VCAA letters gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in August 2005 and 
February 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Cervical Spine Degenerative Disc Disease with Left Shoulder 
Radiculopathy

The veteran is seeking a higher initial rating for his 
service-connected cervical spine disability.  The veteran's 
service-connected cervical spine disability has been rated 
under Diagnostic Code 5242.  The general rating formula for 
diseases and injuries of the spine provides for the 
disability ratings under Diagnostic Codes 5235 to 5243, 
unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, for diseases and injuries 
of the spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The veteran was afforded a VA examination in August 2005.  
The veteran reported injuring his neck in service while doing 
sit-ups.  After the injury, he was unable to get out of bed 
for several days.  He also stated that his left arm went 
dead.  His neck pain was exacerbated by riding a motorcycle 
and he noted some weakness with bench presses.  He was no 
longer able to bench press the amount of weight he could 
previously.  The veteran's neck pain did not affect his 
ability to walk.  It was aggravated by lifting.  He had no 
incapacitating episodes after that initial episode.  However, 
the veteran reported flare-ups four to five times per month 
that lasted one to two days.  During the flare-ups, he had to 
slow down his activity for a period of time.  The veteran's 
neck did not affect his usual occupation.  Activities of 
daily living were affected because he was inhibited from 
bending over.  On physical examination, the range of motion 
of the cervical spine was flexion 45 degrees with pain in the 
last 10 degrees, extension 30 degrees, lateral flexion 30 
degrees, and rotation 60 degrees bilaterally.  He had 
tenderness to palpation along the paraspinal muscles.  There 
was no obvious spasm.  Motor examination of the upper 
extremities revealed no gross motor deficits.  He had 5/5 
motor function.  There were no gross sensory deficits in any 
of the dermatomes of the C5 through T1 distribution.  He had 
a nonantalgic gait.  The diagnosis was cervical spine pain, 
without radiculopathy or myelopathy, and degenerative disk 
disease of the cervical spine.  

Private treatment records from Rice Creek Family Medicine 
showed that the veteran reported a disk herniation at C6-C7, 
which caused paresthesias into his arms and fingers.  A 
February 2006 record showed that the veteran presented with a 
chief complaint of hand and arm numbness.  He had concomitant 
weakness where he had difficulty picking up items.  He denied 
any concomitant neck pain.  On examination, his upper 
extremities noted no restriction of motion in the bilateral 
shoulders, elbows or wrists.  His radial and ulnar pulses 
were symmetrical and intact.  He had appropriate distal 
capillary refill.  His neurological examination showed 
cranial nerves 2-12 were grossly intact with no involuntary 
movements.  His grasp and motor strength were symmetrical.  
His sensation noted discrepancies in the left lateral forearm 
versus the right arm.  The assessment was upper extremity 
paresthesias, rule out radiculopathy.  

An April 2006 private report from Columbia Neurological 
Associates showed that the veteran was referred for numbness 
in the arms and hands.  Motor examination and sensory 
examination was normal.  The impression was C8, T1 
radiculopathy, questionable superimposed carpal tunnel 
syndrome.  A follow up April 2006 MRI showed central disc 
protrusion at C3-C4, degenerative disc disease at C4-5 and 
C5-6, and left foraminal protrusion at C6-7.  An April 2006 
nerve conduction study and electromyography (EMG) showed an 
impression of mild-moderate severity right median neuropathy 
at the wrist.  The veteran was referred for a follow up nerve 
conduction study in May 2006 for left carpal tunnel syndrome.  
However, the impression was normal study.  

VA treatment records have also been reviewed and associated 
with the claims file.  In sum, a June 2006 record showed that 
the veteran reported neck pain, which radiated down to the 
left arm with a numbness sensation.  On neurology 
examination, cranial nerves II/XII and muscle strength were 
normal.  The veteran also had a normal gait.  The back had 
normal curvature and mobility.  The assessment was neck pain.  
The examiner also noted the April 2006 MRI and EMG, which was 
a normal study on the left arm and mildly to moderate 
severity on the right median neuropathy at the wrist.  

At the November 2006 Board hearing, the veteran testified 
that he felt that the August 2005 VA examination was 
inadequate because the examiner never touched him to 
determine if he had neck spasms and he did not use a 
goniometer to measure range of motion.  The veteran also 
reported that his cervical spine had increased in severity 
since the last VA examination.  He also reported pain 
radiating down his left and right arms.  

The veteran was afforded another VA examination in February 
2008.  The claims file was reviewed thoroughly.  The veteran 
complained of neck pain on a daily basis that ranged from 4-5 
out of 10 in intensity.  His symptoms were worse with 
activity.  Aggravating factors included weather change, 
prolonged standing and prolonged sitting.  The veteran also 
reported problems sleeping at times due to joint stiffness.  
The veteran indicated that he had occasional radiation of the 
pain down to the bilateral arms that at times affected his 
ability to walk.  There had been no incapacitating episodes 
over the last 12 months in which a physician prescribed bed 
rest.  The veteran also denied any flare-ups.  The veteran 
indicated that his occupation was occasionally affected 
because of his difficulty with standing for long periods.  He 
denied activities of daily living being affected, and did not 
use an assistive device.  On physical examination, range of 
motion was 40 degrees flexion, 15 degrees extension, 25 
degrees lateral flexion and 50 degrees rotation.  The veteran 
had pain throughout the entire range of motion of the 
cervical spine.  The pain was most severe with left lateral 
flexion and left rotation.  He was able to repetitively move 
the cervical spine without change in his range of motion or 
level of pain.  Therefore, the range of motion measured above 
was not additionally limited in the cervical spine following 
repetitive use.  There was no spasm on examination.  He had 
mild diffuse cervical spine tenderness.  The straight leg 
raise was negative bilaterally.  He had 5/5 strength in all 
four extremities with 2+ deep tendon reflexes.  He had a 
normal gait.  He did have a slight decrease in sensation in 
the bilateral median nerve distribution of his hands, which 
was secondary to carpal tunnel syndrome.  The examiner also 
noted the April 2006 MRI.  The diagnosis was degenerative 
disk disease of the cervical spine.  The examiner opined that 
he did not appreciate weakness or fatigue and there was 
definitely no incoordination.  
  
Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
again finds the examination to be sufficient for rating 
purposes.  

Therefore, based on the medical evidence of record, the Board 
must conclude that a rating in excess of 10 percent is not 
warranted under the general rating formula because there is 
no objective finding of forward flexion of the cervical spine 
of 30 degrees or less.  Moreover, there is no evidence that 
he veteran combined range of motion was 170 degrees or less.   
The most restrictive flexion found was 40 degrees documented 
at the February 2008 VA examination.  Further, both 
examinations showed that the veteran's combined range of 
motion was well over 170 degrees.  Significantly, there has 
been no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or spinal contour.  Both VA 
examinations as well as VA treatment records  found no 
evidence of muscle spasm or abnormal gait.  Further, there 
has been no medical evidence of abnormal spinal contour.   

The Board acknowledges that the veteran has chronic neck pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  Nevertheless, a higher compensation 
is not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 10 percent.  The February 2008 VA examiner 
explicitly stated that there was no change in the veteran's 
range of motion on repetition.  Further, he found no evidence 
of weakness, fatigue, or incoordination.    

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no 
medical evidence showing that the veteran has been prescribed 
bed rest due to incapacitating episodes having a total of at 
least two weeks during the past 12 months to warrant a 20 
percent rating for intervertebral disc syndrome.  Both VA 
examinations clearly stated that there had been no 
incapacitation over the past 12 months.  The veteran himself 
has expressly denied any incapacitating episodes.

The Board recognizes that RO included left shoulder 
radiculopathy as one of the symptoms when it granted the 
veteran's cervical spine disability.  Nevertheless, there is 
no evidence of neurologic abnormalities to warrant a separate 
rating under another diagnostic code pursuant to Note (1) of 
the general rating formula for disease and injuries of the 
spine.  The Board recognizes that the veteran complained of 
pain radiating down this arms, but there appears to be no 
objective medical findings of radiation or other neurological 
symptoms that would warrant a separate compensable rating.  
The August 2005 VA examination found no radiculopathy or 
myelopathy.  The Board acknowledges that a nerve conduction 
study found mild-moderate severity right median neuropathy at 
the wrist.  However, this has been attributed to right carpal 
tunnel syndrome for which the veteran has already been 
service-connected.  At the February 2008 VA examination, the 
veteran's strength and sensory examination was normal except 
for the slight decrease in the bilateral median nerve, which 
again was attributed to carpal tunnel syndrome.  Motor 
examination was also normal at the August 2005 VA examination 
and April 2006 private consult.  In sum, the medical evidence 
of record does not support a separate compensable rating for 
neurologic abnormalities.  The veteran's symptoms are 
adequately contemplated in the current 10 percent rating.  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service-
connected cervical spine degenerative disc disease with left 
shoulder radiculopathy.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  Should the 
veteran's disability increase in severity, he may always 
advance a new claim for an increased rating.  

Left Knee ACL Injury

The veteran is also seeking a higher initial rating for his 
service-connected left knee ACL injury.  The RO has rated the 
veteran's service-connected left knee disability as 10 
percent disabling under Diagnostic Code 5257.  Under 
Diagnostic Code 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability of the 
knee, a 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee, and a maximum 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability of the knee.    

Turning to the remaining Diagnostic Codes applicable to knee 
disabilities, the Board notes that a 30 percent disability 
rating is warranted under Diagnostic Code 5256 when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
There is no rating in excess of 10 percent available under 
Diagnostic Code 5259 for cartilage removal.  Diagnostic Code 
5260 provides that a 10 percent rating is warranted where 
flexion is limited to 45 degrees and a rating of 20 percent 
rating is warranted for flexion limited to 30 degrees.  Under 
Diagnostic Code 5261, a 10 percent disability rating is 
allowed where extension is limited to 10 degrees and a 20 
percent disability rating is allowed when extension of the 
leg is limited to at least 15 degrees.  See 38 C.F.R. §  
4.71(a), Diagnostic Codes 5256 through 5261.  Normal 
extension and flexion of the knee is from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  
  
Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The August 2005 VA orthopedic examination showed that the 
veteran reported a chronic aching type pain of the left knee.  
He also reported intermittent swelling about his knee.  There 
were no gross episodes of instability, but he indicated that 
he favored his knee because he felt as though if he used it 
in the wrong manner, it would be unstable.  He had not had 
any locking episodes.  He also avoided activities that would 
cause him to feel apprehension with instability.  The veteran 
did report occasional popping and could note weather changes 
as well.  He reported flare-ups about twice a month.  On 
physical examination, the veteran had a nonantalgic gait.  
The left knee revealed 2+ knee effusion.  He had full 
extension to 130 degrees of flexion, which did not change 
with repetitive testing.  There was no gross tenderness to 
palpation.  The examiner noted that it was difficult to do a 
ligamentous examination because the veteran was apprehensive.  
However, there was asymmetry with Lachman exam, with the left 
side being slightly more lax than the right side.  The 
examiner was unable to perform a pivot shift secondary to 
veteran's discomfort.  There was no palpable crepitus.  The 
knee was stable to varus valgus stress; however, the veteran 
was apprehensive with this testing as well.  The diagnosis 
was left knee anterior cruciate ligament injury with 
instability.  An addendum to the report showed that x-rays of 
the left knee were normal.  

Private treatment records from Rice Creek Family Medicine 
showed that the veteran complained of knee pain and reported 
a history of osteoarthritis of his knees.  A February 2006 
treatment record showed that the veteran presented for 
evaluation of pain in left knee.  He denied redness, warmth 
or swelling.  On examination, the veteran had no joint 
effusions.  He had tenderness to palpation in the inferior 
portion of the medial collateral ligament and lateral 
collateral ligament anterior knee joint inferior to patella.  
He had a negative anterior/posterior drawer sign.  The 
assessment was left knee pain, questionable etiology.  A 
March 2006 treatment record showed that again there was no 
joint effusions, but the veteran still had tenderness to 
palpation of the medial compartment of the left knee.  No 
crepitus was appreciated.  The veteran's gait was non-
antalgic.  The assessment was persistent left knee pain.  

The June 2006 VA treatment record showed that the veteran 
reported left knee pain and that he had an MRI which showed 
possible ACL.  On examination, the veteran's left knee was 
nontender to palpation.  There was no limitation of motion, 
but pain was present at the medial aspect of the knee during 
abduction.  There was no effusion or redness.  The assessment 
was left knee pain, questionable ACL.  An August 2006 
orthopedic consult showed that the veteran reported having an 
anterior cruciate ligament injury.  Injections made his 
symptoms worse.  The veteran had not worn a brace or had 
physical therapy.  He reported that his symptoms included 
occasional swelling, frequent popping and three episodes of 
giving way over three years that tended to occur with a 
twisting-type activity with the foot in a planted position.  
Examination of the knee showed no gross deformity.  There was 
no effusion, warmth or erythema.  He had full range of motion 
from full extension to greater than 120 degrees flexion.  
There was no medial or lateral joint line tenderness.  There 
was no instability to varus/valgus or posterior Drawer.  He 
had 2+ laxity without solid endpoint to anterior Drawer and 
Lachman test.  External rotation, dial test and posterior 
drawer test was normal.  His quads were slightly atrophied 
compared to unaffected side, but his strength was good.  
McMurray's was negative.  He was unable to do a pivot shift 
due to guarding.  The examiner noted that plain films of both 
knees from August 2005 showed mild squaring in the medial 
compartments bilaterally.  The examiner also observed that 
the veteran had an MRI done at the VA, but interpreted at 
Fort Jackson in 2005, which appeared to show ACL tear, but 
intact PCL, MCL and LCL with no sign of meniscal injury.  The 
assessment was left anterior cruciate ligament insufficiency 
with rare instability.  Subsequent records showed that the 
veteran began physical therapy for left ACL insufficiency and 
anterior instability.  A December 2006 record showed an 
assessment of left knee pain, ACL, stable.  Records also 
showed that the veteran was prescribed an orthocare knee 
brace.   

In his November 2006 hearing testimony, the veteran indicated 
that he felt that the August 2005 VA examination was not 
adequate to determine the true severity of his disability 
because the examiner did not use a goniometer to measure 
range of motion or do repetitive testing.  

At the February 2008 VA examination, the veteran reported 
daily left knee pain, which was 4-5/10 in intensity.  
Symptoms were worse with activity.  Other aggravating factors 
included weather change, prolonged standing and prolonged 
sitting.  He also stated that he had significant stiffness in 
his joint that created problems sleeping.  The veteran also 
indicated that he had occasional locking, instability and 
slowing.  The veteran reported difficulty standing for long 
periods of time at his job.  However, he denied that his 
daily activities were affected and indicated that he did not 
use an assistive device.  On physical examination, the 
veteran had full extension to zero degrees and flexion to 125 
degrees.  He had pain throughout the entire range of motion.  
He was able to repetitively move the left knee without change 
in the range of motion or level of pain.  Therefore, the 
range of motion measured above in the left knee was not 
additionally limited following repetitive use on this 
examination.  There was no crepitus on examination or joint 
warmth, effusion or erythema.  The veteran had tenderness to 
palpation of the medial aspect of the left knee.  He also had 
reciprocation of pain with compression of the patella in the 
femoral groove.  Otherwise, the patella was stable and there 
was no instability noted.  He had a negative apprehension 
test of the knee.  The anterior drawer test, posterior drawer 
test, McMurray test and Lachman test were all normal.  The 
knee was stable to varus and valgus stressing.  The examiner 
observed that plain films of the left knee had recently been 
read as negative.  The diagnosis was left knee patellofemoral 
syndrome.  The examiner concluded that there was no 
instability.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
again finds the examination to be sufficient for rating 
purposes.  

The Board now turns to whether a higher initial rating is 
warranted for the veteran's left knee ACL injury.  Initially, 
the Board again notes that Diagnostic Code 5259 does not 
provide for a disability rating in excess of 10 percent.  
Therefore, its is not applicable to this analysis.  In 
turning to the Diagnostic Codes applicable to the knees which 
do provide for disability ratings in excess of 10 percent, 
the Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not apply in this case because the 
pertinent medical evidence of record has not shown that there 
is ankylosis of the left knee.

The Board finds that the evidence of record also does not 
support a higher rating under Diagnostic Code 5257 for the 
veteran's left knee disability.  While there has been some 
evidenced of instability during the appeal period, the 
evidence does not support a finding that the instability can 
be characterized as moderate.  The medical evidence showed 
that there has consistently been no instability to 
varus/valgus testing.  The August 2006 VA orthopedic consult 
described the veteran's instability as rare and importantly, 
the most recent VA examination found no instability.  Thus, 
the Board finds that a higher rating the veteran's disability 
under Diagnostic Code 5257 would not be appropriate. 

With regard to Diagnostic Code 5258, there is no competent 
medical evidence of frequent episodes of locking and effusion 
into the joint.  The veteran has reported intermittent or 
occasional swelling and locking, but there has been no 
competent medical evidence to support this assertion.  
Further, even though the August 2005 VA examination noted 
effusion, all subsequent treatment records and the February 
2008 VA examination found no evidence of effusion.  Moreover, 
there has been no medical evidence of locking.  Importantly, 
even the veteran himself described the episodes intermittent 
or occasional rather than frequent.  Thus, the medical 
evidence of record does not show that the veteran suffers 
from frequent episodes of swelling or locking.  Therefore, 
the Board is unable to find that a 20 percent rating is 
warranted under this Code.  

The veteran's representative has argued that the veteran 
should be afforded a separate rating under Diagnostic Code 
5003 for arthritis.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  However, there is no medical evidence to 
support a diagnosis of arthritis.  While the veteran reported 
a history of osteoarthritis, both VA examinations noted that 
the x-rays of the left knee were normal.  Further, VA and 
private treatment records were also silent with respect to 
any finding of arthritis.  Again, the opinions of the VA's 
General Counsel appear to require persuasive evidence that a 
claimant actually suffers from the symptomatology set forth 
in the different rating codes before separate ratings may be 
assigned.

Moreover, even considering additional functional loss due to 
pain, there is no evidence that flexion is limited to 30 
degrees or extension is limited to 15 degrees so as to 
warrant assignment of a higher rating under Diagnostic Codes 
5260 or 5261.  Extension has consistently been zero degrees 
on examination.  Moreover, the most restrictive flexion found 
was to greater than 120 degrees at the August 2006 VA 
orthopedic consultation.  Thus, the medical evidence does not 
show the requisite limitation of motion to warrant a higher 
rating under these Diagnostic Codes. 

The Board acknowledges that the veteran has chronic left knee 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  The February 2008 VA 
examination specifically found no additional pain or loss of 
function on repetitive testing.  

The veteran clearly suffers from left knee impairment.  
However, the Board is bound by regulations which set forth 
the criteria for various ratings.  The preponderance of the 
evidence in this case is against a finding that the criteria 
for a rating in excess of the current 10 percent have been 
met under any applicable  Diagnostic Code.  Again, the 
veteran may always advance a claim for an increased rating 
should the severity of his left knee disability increase in 
the future. 

Hypertension

The present appeal also involves the veteran's claim that the 
severity of his hypertension warrants a compensable 
disability rating.  The veteran's service connected 
hypertension has been rated by the RO as noncompensable under 
the provisions of Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  38 C.F.R. § 4.104.  According to Diagnostic 
Code 7101, a 60 percent rating is warranted if the diastolic 
pressure is predominantly 130 or more, a 40 percent rating is 
assigned if the diastolic pressure is predominantly 120 or 
more, a 20 percent rating is warranted when the diastolic 
pressure is predominantly 110 or more or systolic pressure is 
predominantly 200 or more, and a 10 percent rating is 
assigned if the diastolic pressure is predominantly 100 or 
more or systolic pressure is predominantly 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

VA treatment records and private treatment records from Rice 
Creek Family Medicine have been reviewed.  Out of 
approximately six blood pressure readings, only one showed a 
systolic reading of 160 and a diastolic reading of 100.  A 
February 2006 private record showed a blood pressure reading 
of 160/ 100.  The remaining readings were all well below 160 
systolic and 100 diastolic.  

The veteran was afforded a VA examination in August 2005.  
Even though the claims file was not available for review, the 
examiner noted a history of hypertension that was diagnosed 
in 1998.  It appears that the veteran was on medication for 
his hypertension.  On examination, his blood pressure 
readings were 160/96, 144/90 and 144/90.  The diagnosis was 
hypertension.  The examiner also noted that the veteran had 
erectile dysfunction that was more likely than not secondary 
to his antihypertensive medication.   

At the November 2006 Board hearing, the veteran requested 
another VA examination to adequately assess the severity of 
his hypertension because he had problems getting blood 
pressure readings at the VA.  The veteran complained of 
symptoms such as headaches, dizziness and a feeling like ants 
were crawling on him.  He indicated that stress at work also 
increased his blood pressure.  

On remand, the veteran was afforded another VA examination in 
February 2008.  The claims file was reviewed.  The examiner 
noted that the veteran was on blood pressure medication.  On 
examination, his blood pressure readings were 146/96, 142/86 
and 142/84.  The diagnosis was hypertension.  

Initially, the Board notes that the veteran has been granted 
service connection for erectile dysfunction as well as 
special monthly compensation based on loss of use of creative 
organ.  These issues are currently not in appellate status.  

Based on the medical evidence of record, out of approximately 
12 readings, including the six done at VA examinations, 
approximately only two have showed systolic pressure at 160, 
and approximately only one has showed diastolic pressure at 
100.  The Board notes that neither the veteran nor his 
representative have specifically pointed to any blood 
pressure readings that predominantly showed systolic pressure 
at 160 or more or diastolic pressure at 100 or more.   

While the Board has considered the veteran's hearing 
testimony, the Board must conclude that the medical evidence 
does not demonstrate that the veteran's hypertension more 
nearly approximates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, as 
contemplated by a 10 percent rating under Diagnostic Code 
7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Even though 
there has been a couple of instances where the veteran's 
diastolic pressure was 100 and systolic pressure was 160 
during the applicable time period, this does not constitute a 
"predominant" reading of diastolic pressure of 100 or more or 
systolic pressure of 160, as contemplated by the rating 
criteria.  Upon review of the entirety of the veteran's blood 
pressure readings taken, the diastolic pressure is 
predominantly below 100 and systolic is predominantly below 
160.  Moreover, while the medical evidence does show that the 
veteran requires continuous medication to control his 
hypertension, the veteran does not have a history of 
diastolic pressure predominantly 100 or more, either before 
or since he was placed on medication for hypertension.  As a 
result, the evidence does not meet the criteria for a rating 
in excess of 10 percent.  Thus, a preponderance of the 
evidence is against the veteran's claim for a compensable 
disability rating for hypertension.

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

An initial rating in excess of 10 percent for cervical spine 
degenerative disc disease with left shoulder radiculopathy is 
not warranted.  An initial rating in excess of 10 percent for 
left knee ACL injury is also not warranted.  Further, an 
initial compensable rating for hypertension is not warranted.  
The appeal is denied.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


